993 F.2d 1547
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George MITCHELL, Plaintiff-Appellant,v.MAHONING COUNTY JAIL;  Mahoning County Officials,Defendants-Appellees.
No. 93-3109.
United States Court of Appeals, Sixth Circuit.
May 7, 1993.

N.D.Ohio, No. 40-D1651, Dowd, J.
N.D.Ohio
DISMISSED.
BEFORE:  MILBURN, RYAN, and NORRIS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's March 1, 1993, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.   The defendants have also filed a motion to dismiss.   The appellant has responded stating that he was not aware of the district court's decision until January 28, 1993, and that the district court's decision was mailed to the wrong person.


2
It appears from the record that the judgment was entered September 24, 1990.   The notice of appeal filed on January 28, 1993, was over two years late.   Fed.R.App.P. 4(a) and 26(a).


3
The general rule is that the failure of an appellant to receive a copy of the decision does not affect the appeal period.   Fed.R.Civ.P. 77(d);   Tucker v. Commonwealth Land Title Ins. Co., 800 F.2d 1054, 1056 (11th Cir.1986) (per curiam).   Moreover, the failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);   Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).   Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.